United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
AVIATION CENTER, Fort Rucker, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-266
Issued: May 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2006 appellant filed a timely appeal of the October 25, 2006 decision of
the Office of Workers’ Compensation Programs, which denied her reconsideration request
without conducting further merit review. Because more than one year has elapsed between the
most recent merit decision dated October 5, 2004 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On August 21, 2003 appellant, then a 58-year-old motor vehicle operator, filed a
traumatic injury claim alleging that on August 15, 2003 he fell while unloading a desk and

injured his low back and left arm. Appellant stopped work on August 18, 2003 and returned to
light-duty work on September 22, 2003.
By letter dated September 10, 2003, the Office advised appellant of the factual and
medical evidence needed to establish his claim. It requested that he submit a physician’s
reasoned opinion addressing the relationship of his claimed condition and specific employment
factors.
Appellant submitted a note from Dr. Andrew E. Barber, Jr., Board-certified in
occupational medicine, dated August 25, 2003. Dr. Barber indicated that appellant could return
to work with limitations on lifting no more than 30 pounds. Appellant submitted a report from
Dr. Rupen Joshi, a Board-certified internist, dated September 15, 2003. Dr. Barber noted that
appellant presented with right hand stiffness. Appellant reported that he fell at work on
August 15, 2003 and bruised his left elbow. Dr. Joshi diagnosed arthritis, well-controlled
hypertension and diabetes mellitus. In attending physician’s reports dated September 19 and
October 9, 2003, he noted having treated appellant for chronic lumbar back and knee pain since
1995. He diagnosed obesity, hypertension and osteoarthritis. Dr. Joshi noted with a check mark
“yes” that appellant’s condition was caused or aggravated by an employment activity and
advised that appellant could return to work on September 22, 2003 subject to a lifting restriction.
An x-ray report of the shoulder dated September 19, 2003 revealed extensive bony changes.
An x-ray of the left elbow dated September 19, 2003 revealed degenerative arthritis and an
olecranon spur. An x-ray of the right hand dated September 19, 2003 revealed degenerative
osteoarthritis involving the right hand. An x-ray report of the chest dated September 19, 2003
revealed no abnormalities. An x-ray report of both knees dated September 24, 2003 revealed
degenerative change. In a September 25, 2003 report, Dr. Jeffrey K. Eng, a Board-certified
physiatrist, noted that appellant worked as a laborer and presented with chronic low back and
knee pain. He diagnosed chronic low back pain with bilateral osteoarthritis of the knees. An
October 14, 2003 report from Dr. David E. Lipton, indicated that appellant presented with a
bilateral prominent tibial tubercles which caused increasing difficulty. He indicated that
appellant was scheduled for right knee surgery on November 4, 2003. Appellant submitted a
report from Dr. Gerald K. Darnell, a psychologist, who diagnosed obstructive sleep apnea,
hemorrhoids, stomach problems and economic problems.
The employing establishment controverted the claim on August 27, 2003. It noted that
appellant sustained a fall at work on August 15, 2003 but failed to seek medical treatment for
10 days. The employing establishment also indicated that appellant worked a second job after
sustaining the fall on August 15, 2003.
In a decision dated October 21, 2003, the Office denied appellant’s claim on the grounds
that the medical evidence was not sufficient to establish that his condition was caused by the
August 15, 2003 incident.
On December 18, 2003 appellant requested a review of the written record and submitted
additional evidence. In a February 27, 2003 report, Dr. Ann B. McDowell, a Board-certified
psychiatrist, addressed appellant’s sleep apnea. In a November 7, 2003 report, Dr. E. Arnold
Johnson, an osteopath, diagnosed hypertension and sleep apnea.

2

By decision dated April 6, 2004, the hearing representative affirmed the October 21, 2003
decision.
On August 20, 2004 appellant requested reconsideration. In reports dated January 13 and
July 13, 2004, Dr. Joshi noted a history of injury and diagnosed lumbar sprain on a preexisting
degenerative joint and disc disease. A report from Dr. Jirapun Laiprasert, a Board-certified
neurologist, dated April 13, 2004, noted that appellant underwent an electromyogram (EMG)
which revealed sensory neuropathy in the sural nerve.
By decision dated October 5, 2004, the Office denied modification of the April 6, 2004
decision.
On October 22, 2004 appellant requested reconsideration and submitted additional
evidence.
By decision dated November 2, 2004, the Office denied appellant’s reconsideration
request on the grounds that his request neither raised substantive legal questions nor included
new and relevant evidence and was insufficient to warrant further merit review.
In a letter dated October 17, 2006, appellant requested reconsideration. He submitted a
September 15, 2006 letter from the Department of Veterans Affairs, Prosthetic and Sensory Aids
Service.
By decision dated October 25, 2006, the Office denied appellant’s reconsideration
request on the grounds that his request neither raised substantive legal questions nor included
new and relevant evidence and was insufficient to warrant further review of the merits.
LEGAL PRECEDENT
Under section 8128(a) of the Act,1 the Office has the discretion to reopen a case for
review on the merits. The Office must exercise this discretion in accordance with the guidelines
set forth in section 10.606(b)(2) of the implementing federal regulation,2 which provides that a
claimant may obtain review of the merits of his or her written application for reconsideration,
including all supporting documents, sets forth arguments and contain evidence which:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
(Office); or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.606(b).

3

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.3
ANALYSIS
Appellant’s October 17, 2006 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, appellant did not advance a relevant legal argument not previously considered by
the Office.
Appellant requested reconsideration but provided no additional argument on his behalf.
Therefore, he did not show that the Office erroneously applied or interpreted a point of law nor
did it advance a point of law or fact not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(2).
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered appellant submitted a letter from the Department of Veterans Affairs,
dated September 15, 2006. It listed appellant’s application for reimbursement for automobile or
other conveyance and adaptive equipment was being processed. However, this letter is not
relevant because it does not pertain to the underlying issue of whether appellant sustained a back
and left arm injury on August 15, 2003, an issue which is medical in nature. He did not provide
any pertinent new and relevant evidence pertaining to the issue of whether he sustained a back
and left arm injury on August 15, 2003 causally related to factors of his employment. Therefore,
the Office properly determined that this evidence did not constitute a basis for reopening the case
for a merit review.
Appellant neither showed that the Office erroneously applied or interpreted a point of
law; advanced a point of law or fact not previously considered by the Office; nor did he submit
relevant and pertinent new evidence not previously considered by the Office.”4 Consequently,
he was not entitled to a review of the merits of his claim pursuant to any of the three
requirements under section 10.606(b)(2).
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.

3

Id. at § 10.608(b).

4

See supra note 2.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 25, 2006 is affirmed.
Issued: May 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

